Foster, J. (dissenting).
I find no evidence that respondent, was originally opposed to the appointment of appellant. After the latter arrived at his parish in Troy he began to have trouble with his parishioners. There is no evidence whatever that respondent created this trouble, or had any hand in its origin. As evidence of this trouble mounted he was apparently somewhat at a loss to know what to do, and consulted the Bishop who had appointed appellant. The Bishop suggested a quarterly conference. Respondent called a meeting of those who would ordinarily compose such a conference in an attempt to adjust *60the difficulties of the situation, and at this meeting the people who were present were permitted to express themselves freely, and so was the plaintiff. Two such conferences were held and both failed to re-establish harmony. Complaints were still made against appellant and he was charged with falsehoods, arbitrary and dictatorial conduct. The Triers of Appeals were finally summoned for the purpose of investigating these charges. Respondent presided as chairman but did not participate in their deliberations. No formal charges were formulated as a result of the hearing before this body but the individual members recommended that the Conference Relations Committee consider the retirement of appellant. Respondent took no. part in this action, however. At the hearing appellant was represented by counsel of his own choosing but was not given the right to present witnesses, or to cross-examine those who made complaints, although he had the right and was permitted to 'make a statement himself. Subsequently respondent told at least some of the church members that appellant would be retired or that he would recommend his retirement. There were difficulties over the collection of funds for church purposes, and apparently respondent refused to engage actively in the collection of such funds himself.
Appellant was retired at the Troy Annual Conference in April, 1934. At the General Conference in 1936, the highest conference in the church, he appealed to the Judiciary Committee from the decision to retire him. The action of the Troy Conference was confirmed.
The trial court held that the proceedings thus taken were matters involving ecclesiastical law and custom, and that it was not within the province of the civil courts to interfere. I agree with him. The proof as to any alleged violations of church discipline was not of such a clear and convincing’ character as to justify interference. The greater weight of evidence, as I view it, is to the effect that whatever action respondent took was within his rights and duties as an administrative officer of the church and under the discipline, custom and usage of that church. But whatever questions there may have been concerning this should have been and presumably were adjudicated by the ecclesiastical courts. Appellant resorted to the highest judiciary body within the church and should be bound by its decision. (Connitt v. Reformed Protestant Dutch Church of New Prospect, 54 N. Y. 551; Rector, etc., Christ’s Church v. Collett, 208 App. Div. 695.) He had the right to address the same arguments to such body that he has made to this court, *61and presumably any conflict in the interpretation of church discipline, custom and usage was there resolved. The mere fact that on his own testimony alone he sought to create such a conflict on the trial of this case created no issue either for the trial court or this court. Under the circumstances I think we must presume that respondent was not guilty of any abuse of church process or discipline, or else the last court of ecclesiastical resort would have so found. If Miller acted within the laws and customs of the church he acted within his duties as a District Superintendent and the charge of malice becomes nebulous.
Consonant with these views the only thing left for the trial court to submit to the jury was the issue of slander. The error complained of in the charge, and upon which reversal is in part predicated, was harmless insofar as the submission of such issue was concerned.
I favor an affirmance of the judgment.
Heffernan and Schenck, JJ., concur with Hill, P. J.; Foster, J., dissents, in opinion in which Bliss, J., concurs.
Judgment and order reversed on the law with costs to abide the event and a new trial granted.
The findings of fact below have not been considered. The order entered on this decision shall refer to the opinion as permitted by section 607 of the Civil Practice Act to the end that reference thereto may be made to supply any fact required by article 39 of the Civil Practice Act to be stated in the order.